FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        November 4, 2015
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                    No. 15-3058 & 15-3175
                                                 (D.C. No. 6:13-CR-10138-EFM-1)
TROY D. BENTON,                                              (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, MURPHY, and PHILLIPS, Circuit Judges.
                 _________________________________

      Troy D. Benton pled guilty to a drug offense and was sentenced to 72 months

under a binding plea agreement and Federal Rule of Criminal Procedure 11(c)(1)(C). He

subsequently moved to modify his sentence under 18 U.S.C. § 3582(c)(2) and

Amendment 782 to the U.S. Sentencing Guidelines. The district court denied the motion

on February 23, 2015.

      Mr. Benton filed his notice of appeal of this ruling on March 19, 2015. The

Government moved to dismiss the appeal—appeal number 15-3058—as untimely

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
because it fell outside the 14-day deadline of Federal Rule of Appellate Procedure

4(b)(1)(A)(i). This court denied the motion and partially remanded the case to the district

court “to permit the defendant, upon proper motion, an opportunity to demonstrate that

his failure to comply with the filing requirements of Rule 4(b)(1)(A)(i) was based on

excusable neglect or good cause.”

       Back in the district court, Mr. Benton moved for an extension of time to file his

notice of appeal. On July 6, 2015, the court denied the motion, finding he had not shown

good cause or excusable neglect for his failure to file a timely notice of appeal. On July

20, Mr. Benton filed his notice of appeal of the July 6 order. This is appeal number

15-3175. We consolidated the two appeals.

       The threshold issue is whether Mr. Benton’s first appeal—15-3058—is timely.

The answer turns on our disposition of the second appeal—15-3175. We review a district

court’s denial of an extension of time to file a notice of appeal for abuse of discretion.

United States v. Torres, 372 F.3d 1159, 1161 (10th Cir. 2004).

       In his brief, Mr. Benton fails to address the district court’s denial of his motion for

an extension of time to file his notice of appeal. He therefore has waived any argument

the district court abused its discretion. See Adler v. Wal-Mart Stores, Inc., 144 F.3d 664,

679 (10th Cir. 1998) (“Arguments inadequately briefed in the opening brief are

waived.”). When, as Mr. Benton does here, a party appears pro se, we construe his




                                            -2-
arguments liberally, but we cannot make his arguments for him. United States v. Pinson,

584 F.3d 972, 975 (10th Cir. 2009). 1

       Exercising our jurisdiction under 28 U.S.C. § 1291 in appeal 15-3175, we affirm

the district court’s ruling that Mr. Benton has not shown good cause or excusable neglect

for the late filing of his appeal in 15-3058. Exercising our jurisdiction under 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742(a), and based on our affirmance in 15-3175, we dismiss, as

untimely under Federal Rule of Appellate Procedure 4(b)(1)(A)(i), appeal number

15-3058.


                                             ENTERED FOR THE COURT,



                                             Scott M. Matheson, Jr.
                                             Circuit Judge




       1
        By minute order of October 7, 2015, Mr. Benton’s reply brief was due on
October 23, 2015. On October 30, 2015, the Clerk’s Office received Mr. Benton’s
“Petitioner’s Motion in Opposition of Governments Response.” The Certificate of
Service states that it was mailed, “postage-prepaid,” through the “Inmate Mailing
System” on October 22, 2015. As in his opening brief, and despite the Government's
brief having called this matter to Mr. Benton's attention, Aplee. Br. at 7, 21-23, Mr.
Benton fails again to address the district court’s denial of his motion for an extension
of time to file his notice of appeal.
                                           -3-